Citation Nr: 0207951	
Decision Date: 07/17/02    Archive Date: 07/19/02

DOCKET NO.  97-06 834	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for 
diabetes mellitus prior to November 23, 1999.

2.  Entitlement to a rating in excess of 40 percent for 
diabetes mellitus on or after November 23, 1999.

3.  Entitlement to a rating in excess of 10 percent for right 
lower extremity paresthesia.

4. Entitlement to a rating in excess of 10 percent for left 
lower extremity paresthesia.

5.  Entitlement to an increased (compensable) rating for 
scar, left side of face.

6.  Entitlement to a compensable rating for impotence.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Daniel R. McGarry, Counsel


INTRODUCTION

The veteran had active service from May 1957 to March 1981.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision in which the 
regional office (RO) denied an increased rating for diabetes 
mellitus, granted entitlement to service connection for left 
and right lower extremity paresthesia and awarded ratings of 
10 percent for each such disability, and granted entitlement 
to service connection for impotence and assigned a disability 
rating of zero percent.  The veteran has also appealed a 
rating decision in which the RO denied an increased rating 
for a scar on the left side of his face.

In a June 2000 rating decision, the RO awarded an increased 
rating of 40 percent for diabetes mellitus, effective from 
November 23, 1999.  The issues of entitlement to a rating in 
excess of 20 percent for diabetes mellitus prior to November 
23, 1999, and a rating in excess of 40 percent on or after 
November 23, 1999, remain before the Board.  Cf. AB v. Brown, 
6 Vet. App. 35 (1993) (where a claimant has filed a notice of 
disagreement as to an RO decision assigning a particular 
rating, a subsequent RO decision assigning a higher rating, 
but less than the maximum available benefit, does not 
abrogate the pending appeal).

The Board notes that the United States Court of Veterans 
Appeals (now the United States Court of Appeals for Veterans 
Claims, hereinafter the Court), in Fenderson v. West, 12 Vet. 
App. 119 (1999) held, in part, that the RO never issued a SOC 
concerning the issue of the initial evaluation of a 
disability as opposed to an increased rating of a disability 
that had previously been rated by the RO.  Fenderson involved 
a situation in which the Board had concluded that the appeal 
as to the issue involved was not properly before it, on the 
basis that a substantive appeal had not been filed. 

The Board concludes that this case may be distinguished from 
Fenderson with regard to the SOCs because the RO identified 
the issues on appeal in the SOCs and supplemental SOCs not as 
claims for an "increased" disability rating for the service-
connected diabetes mellitus but rather as "Evaluation of" the 
service-connected diabetes mellitus. The Board observes that 
the Court, in Fenderson, did not specify a formulation of the 
issue that would be satisfactory, but only distinguished the 
situation of filing a Notice of Disagreement (NOD) following 
the grant of service connection and the initial assignment of 
a disability evaluation from that of filing a NOD from the 
denial of a claim for increase.


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and informed 
decision concerning the veteran's claims now on appeal has 
been obtained by VA.

2.  The veteran has been notified of the evidence that is 
necessary to substantiate his claims, has not submitted 
additional evidence, and has not identified any additional 
evidence to support his claims.

3.  Prior to November 23, 1999, the veteran's diabetes 
mellitus was manifested by a need for daily insulin 
medication and a restricted diet, without the need for 
activity restriction such as avoidance of strenuous 
occupational or recreational activities.

4.  On and after November 23, 1999, the veteran's diabetes 
mellitus has been manifested by daily insulin medication and 
diet, with regulation of activity, but without episodes of 
ketoacidosis or hypoglycemic reactions requiring 
hospitalization or twice per month visits to a diabetic care 
provider.

5.  The veteran's right and left lower extremity disability 
from paresthesia is manifested by subjective complaints of 
leg pain, without objective clinical findings of more than 
mild loss of sensation, or loss of motor strength, or 
disturbance of gait, stance, or coordination, or symptoms 
such as foot drop or dangle, lack of movement of muscles 
below the knee, weakened knee flexion, or muscular atrophy.

6.  The veteran's scar of the left side of the face is 
manifested by a well-healed, mildly disfiguring, 
nondiscolored, "Y"-shaped scar starting above the left 
upper lip tracking to the left side of the nose and out the 
left cheek; the scar is not adherent, or objectively tender 
or painful, and does not result in functional loss.  

7.  The veteran's disability from impotence secondary to 
diabetes mellitus is manifested by erectile dysfunction 
without loss or deformity of the penis.


CONCLUSIONS OF LAW

1.  VA's duty to assist in the development of the veteran's 
claim and the notification requirements of the Veterans 
Claims Assistance Act of 2000 have been satisfied.  Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
§§ 3-4, 114 Stat. 2096, 2096-2099 (2000) (codified as amended 
at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107); 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).

2.  The criteria for a schedular evaluation greater than 20 
percent for diabetes mellitus were not met prior to November 
23, 1999.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 
2001);  38 C.F.R. Part 4, § 4.119, Diagnostic Code 7913 
(2001).

3.  The criteria for a schedular evaluation greater than 40 
percent for diabetes mellitus were not met on or after 
November 23, 1999.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & 
Supp. 2001);  38 C.F.R. Part 4, § 4.119, Diagnostic Code 7913 
(2001).

4. The criteria for a schedular rating in excess of 10 
percent for paresthesia of the right lower extremity have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.41, 4.59, 
4.124(a), Diagnostic Code 8520 (2001).

5. The criteria for a schedular rating in excess of 10 
percent for paresthesia of the left lower extremity have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.41, 4.59, 
4.124(a), Diagnostic Code 8520 (2001).

6.  The criteria for a compensable schedular rating for a 
scar on the left side of the face have not been met.  
38 U.S.C.A. § 1155, 5107 (West 1991 & Supp. 2001); 38 C.F.R. 
§ 4.118, Diagnostic Codes 7800, 7803, 7805 (2001).

7.  The criteria for a compensable schedular rating for 
impotence have not been met. 38 U.S.C.A. §§ 1155, 5107; 38 
C.F.R. §§ 4.1, 4.2, 4.7, 4.10, Part 4, Diagnostic Code 7522 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that his disabilities from diabetes 
mellitus, paresthesias of the right and left lower 
extremities, scar on the left side of his face, and impotence 
warrant higher ratings than have been assigned by the RO.  
For the reasons and bases discussed below, the Board 
concludes that the veteran's appeal must be denied as to each 
issue before the Board.

Before addressing the merits of the veteran's claims, the 
Board will consider whether the Veteran's Claims Assistance 
Act of 2000 (VCAA) is applicable to such claims, and whether 
VA has complied with the provision of the VCAA.

I.  Applicability of and Compliance with the VCAA

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the VCAA, Pub. 
L. No. 106-4 75, 114 Stat. 2096 (2000).  This law eliminates 
the concept of a well-grounded claim, redefines the 
obligations of VA with respect to the duty to assist, and 
supersedes the decision of the Court in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, No. 
96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order) 
(holding that VA cannot assist in the development of a claim 
that is not well grounded).  The new law also includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
The VCAA was implemented with the adoption of new 
regulations.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  However, the regulations add nothing of 
substance to the new legislation and the Board's 
consideration of the regulations does not prejudice the 
appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993). 

Generally, the VCAA is applicable to all claims filed on or 
after the date of enactment, November 9, 2000, or filed 
before the date of enactment and not yet final as of that 
date.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, § 7, subpart (a), 114 Stat. 2096, 2099 (2000).  
Under VCAA, VA has the duty to notify a claimant of the 
evidence necessary to support the claim, to assist in the 
development of claim, and to notify a claimant of VA's 
inability to obtain certain evidence.  These duties are 
discussed in detail below.

A.  Duty to Notify Claimant of Evidence Necessary to 
Substantiate a Claim

VA has a duty to notify the appellant and his representative, 
if any, of information and evidence needed to substantiate 
and complete a claim.  38 U.S.C. §§ 5102 and 5103.  In this 
case the veteran has been so notified by the rating 
decisions, and by the SOCs and supplemental SOCs concerning 
the issues now before the Board.  VA has no outstanding duty 
to inform the appellant that any additional information or 
evidence is needed.  The Board concludes that VA has complied 
with the VCAA notification requirements.

B. Duty to Assist in Development of Claims

Under regulations to be codified at 38 C.F.R. § 3.159(b), 
VA's duty to assist in the development of claim includes the 
duty to make as many requests as necessary to obtain relevant 
records from a Federal department or agency, including 
service medical records; medical and other records from VA 
medical facilities, and records from Federal agencies, such 
as the Social Security Administration, as well as private 
medical records identified by the veteran.  The RO has 
obtained all relevant records identified by the veteran or 
otherwise evident from the claims folder.

The veteran has had several opportunities to identify sources 
of evidence, including the claims form he filed, his Notices 
of Disagreement, his substantive appeals, and the statements 
filed on his behalf by his representatives.  In a January 
1996 statement, he indicated that he had been treated at the 
VA medical center at Knoxville, Tennessee.  The RO has 
obtained those treatment records.  The veteran has not 
provided information concerning additional evidence -- such 
as the names of treatment providers, dates of treatment, or 
custodians of records, either private, Federal agency, or 
service related -- which has not been obtained.

Under regulations to be codified at 38 C.F.R. § 3.159(c)(4), 
VA must provide a medical examination or obtain a medical 
opinion in compensation claims when such an examination or 
opinion is necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(d)(2) (West 1991 & Supp. 2001); 66 Fed. 
Reg. 45620 (August 29, 2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.356(a)).  The 
veteran has been afforded VA examinations.

In this case, VA has satisfied its duty to assist the veteran 
in obtaining records and providing medical examinations. 

C.  Duty to Notify Claimant of Inability to Obtain Records

The revised regulation concerning VA's duty to notify 
claimants of inability to obtain records under the VCAA is 
found at 66 Fed. Reg. 45,620 and 45,631-45,632 (Aug. 29, 
2001) (to be codified as 38 C.F.R. § 3.159(e)) and is 
applicable to any claim for benefits received by VA on or 
after November 9, 2000, as well as to any claim filed before 
that date but not decided by VA as of that date.  See 66 Fed. 
Reg. 45,620 and 45,631-45,632 (Aug. 29, 2001).  VA has not 
been unable to obtain any records identified by the veteran 
or otherwise identified in the claims file.  Therefore, VA 
has no duty to notify the veteran of inability to obtain 
evidence.

II.  Ratings

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities, which is based on 
average impairment of earning capacity.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. Part 4 (2001).  Separate diagnostic 
codes identify the various disabilities.  When evaluating a 
disability, any reasonable doubt regarding the degree of 
disability is resolved in favor of the claimant.  38 C.F.R. 
§ 4.3 (2001).  If there is a question as to which of two 
evaluations should apply, the higher rating is assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating is 
assigned.  38 C.F.R. § 4.7 (2001).  When utilizing the rating 
schedules, when an unlisted condition is encountered, the VA 
is permitted to rate under a closely related disease or 
injury in which not only the functions affected, but the 
anatomical localization and symptomatology are closely 
analogous.  38 C.F.R. § 4.20 (2001).  In every instance where 
the schedule does not provide a zero percent evaluation for a 
diagnostic code, a zero percent evaluation shall be assigned 
when the requirements for a compensable evaluation are not 
met.  38 C.F.R. § 4.31 (2001).

The veteran's entire history is considered when making 
disability evaluations.  38 C.F.R. § 4.1 (2001); Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  Where entitlement to 
compensation already has been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  The Board notes, however, 
that the Court has held that the rule articulated in 
Francisco v. Brown did not apply to the assignment of an 
initial rating for a disability following an initial award of 
service connection for that disability.  Fenderson, 12 Vet. 
App. at 126.  

A.  Rating of Diabetes Mellitus Prior to November 23, 1999

The veteran was diagnosed with diabetes mellitus in 1972 
during his active military service.  An August 1981 rating 
decision granted service connection for diabetes mellitus and 
assigned a 20 percent rating, effective from the day 
following the veteran's separation from service in March 
1981.  The 20 percent rating remained in effect until 
November 23, 1999, when the rating was increased to 40 
percent.

The severity of diabetes mellitus is ascertained, for VA 
rating purposes, by application of rating criteria set forth 
in the VA Schedule for Rating Disabilities, 38 C.F.R. Part 4, 
§4.119 (2001) (hereinafter Schedule).  The criteria for 
rating diabetes mellitus is presented under Diagnostic Code 
7913.

The veteran filed his claim for an increased rating for 
diabetes mellitus in November 1995.  Revisions to the 
regulations pertaining to the endocrine system, including the 
criteria for evaluating diabetes mellitus, were made 
effective in May 1996.  The version more favorable to the 
appellant should be applied unless provided otherwise.  See 
Karnas, supra,. 312-313 (1991).  Accordingly, the Board will 
consider the claim for higher ratings for diabetes mellitus 
under both the old and the new rating criteria.  The Board 
notes that the veteran will not be prejudiced by the Board's 
action in this regard because the RO considered both criteria 
in evaluating the service-connected diabetes mellitus and has 
provided the veteran with notice of both the former and 
revised versions of the rating criteria.  Therefore, due 
process requirements have been met.  See VAOPGPREC 11-97 
(March 25, 1997); Bernard v. Brown, 4 Vet App. 384, 393-94 
(1993).

Prior to the May 1996 revisions to the rating criteria, 
diabetes mellitus was evaluated as 100 percent disabling for 
a pronounced degree of severity, where the disorder is 
uncontrolled, that is, with repeated episodes of ketoacidosis 
or hypoglycemic reactions, restricted diet and regulation of 
activities; with progressive loss of weight and strength, or 
with severe complications.  A severe degree of disability, 
with episodes of ketoacidosis or hypoglycemic reactions, with 
considerable loss of weight and strength, and with mild 
complications, such as pruritus ani, mild vascular 
deficiencies, or beginning diabetic ocular disturbances was 
evaluated as 60 percent disabling.  A moderately severe 
disability, that is one that required a large insulin dosage, 
restricted diet, and careful regulation of activities, i.e., 
avoidance of strenuous occupational and recreational 
activities, was evaluated as 40 percent disabling.  Moderate 
disability from diabetes mellitus, with moderate insulin or 
oral hypoglycemic agent dosage, and restricted (maintenance) 
diet without impairment of health or vigor or limitation of 
activity, was rated as 20 percent disabling.  A note stated 
that definitely established complications such as 
amputations, impairment of central visual acuity, peripheral 
neuropathy with definite sensory or motor impairment, or 
definitely established arteriosclerotic focalizations would 
be rated separately.

Under the revised criteria, diabetes mellitus is evaluated as 
100 percent disabling when it requires more than one daily 
injection of insulin, a restricted diet, and regulation of 
activities (avoidance of strenuous occupational and 
recreational activities) with episodes of ketoacidosis or 
hypoglycemic reactions requiring at least three 
hospitalization per year, or weekly visits to a diabetic care 
provider, plus either progressive loss of weight and 
strength, or complications that would be compensable if 
separately evaluated.  A disability that requires insulin, a 
restricted diet, and regulation of activities, with episodes 
of ketoacidosis or hypoglycemic reactions requiring one or 
two hospitalization per year, or twice a month visits to a 
diabetic care provider, plus complications that would not be 
compensable if separately evaluated, is rated as 60 percent 
disabling.  A disability that requires insulin, restricted 
diet, and regulation of activities is evaluated as 40 percent 
disabling.  Disability from diabetes mellitus requiring 
insulin or a restricted diet or oral hypoglycemic agent and 
restricted diet is rated 20 percent.  A note further states 
that compensable complications of diabetes are to be 
separately rated unless they are part of the criteria used to 
support a 100 percent evaluation. Noncompensable 
complications are considered part of the diabetic process 
under Diagnostic Code 7913.

Initially, the Board finds that neither the former or the 
revised regulations concerning the rating of disability from 
diabetes mellitus is more favorable to the veteran.  First, 
there is very little difference between the former and 
revised regulation, especially the criteria for ratings of 
20, 40, and 60 percent.  Second, during the periods under 
consideration, the veteran did not meet the criteria for 
higher ratings under either the former or revised criteria.

The evidence of record concerning the year preceding the 
veteran's November 1995 claim and the period from that claim 
until November 23, 1999 does demonstrate that the veteran's 
diabetes required insulin and a restricted diet.  However, 
this evidence does not show that the veteran was then taking 
a large insulin dosage, nor that he then required careful 
regulation of activities, i.e. avoidance of strenuous 
occupational and recreational activities.  

During a VA examination in March 1996, it was noted that the 
veteran had not had ketoacidosis or a hypoglycemic reaction 
since the initial diagnosis of diabetes in 1972.  Although 
his diet was restricted, he was noncompliant.  He was taking 
insulin in the morning and the evening.  His weight was 
stable.  He had no complaints about strength or stamina.  No 
regulation of activity was indicated as required for control 
of diabetes.

VA outpatient treatment records do not show that prior to 
November 23, 1999, the veteran had to regulate strenuous 
occupational or recreational activities, or that he had been 
hospitalized for ketoacidosis or a hypoglycemic reaction, or 
that he had any separate, noncompensable complication of 
diabetes mellitus.  Therefore, the Board concludes that 
during the period from one year preceding the veteran's 
November 1995 claim for an increased rating through November 
23, 1999, the criteria for a schedular rating in excess of 20 
percent were not met.

B.  Rating of Diabetes Mellitus on and after November 23, 
1999

When the veteran was seen for regular care at a VA diabetes 
clinic on November 23, 1999, a physician reported that his 
diabetes mellitus had "suboptimal control."  The treatment 
plan included an increase in exercise activity and a decrease 
in calorie intake.  He was instructed to return to the clinic 
in four months.

Based on the November 23, 1999, treatment notes, the RO 
increased the rating of the veteran's disability from 
diabetes mellitus to 40 percent, citing the activity 
regulation (increased exercise and reduce food intake) first 
shown on that date.

During the March 2000 VA diabetes examination, the veteran 
denied having any hypoglycemic episodes during the previous 
year for which he had to go to an emergency room.  However, 
he did report having some beginning hypoglycemic episodes 
(approximately once a week) for which he would have some 
sugar and recover quickly.

There is no indication in the record that after November 23, 
1999, the veteran was hospitalized for episodes of 
ketoacidosis or hypoglycemia, or that he required twice 
monthly visits to a diabetic care provider.

The Board has reviewed the entire record and finds that on 
and after November 23, 1999, the veteran's disability from 
diabetes mellitus has been manifested by the requirement of 
daily insulin medication, a restricted diet and increased 
need for exercise, without episodes of ketoacidosis or 
hypoglycemic reactions requiring hospitalization, or twice 
per month visits to a diabetic care provider.  The veteran 
does have separate complication from diabetes, including 
diabetic retinopathy and glaucoma.  However, the eye 
disorders have been separately rated since 1992.  Also, he 
has separately rated, compensable disability from bilateral 
lower extremity parethesias.  Although he has a separate, 
noncompensable complication from impotence, this does not 
result in assignment of a 60 percent rating without the 
requisite hospitalizations or frequency of need for diabetic 
care.

For these reasons, the Board concludes that the criteria for 
a schedular rating in excess of 40 percent were not met on or 
after November 23, 1999.

C.  Paresthesia of the Left and Right Lower Extremities

A June 1996 rating decision granted service connection for 
left and right lower extremity paresthesia secondary to 
diabetes mellitus, and awarded a disability rating of 10 
percent for each such disability, effective from November 8, 
1995.  In so doing, the RO utilized Diagnostic Code 8520 to 
evaluate such disabilities, as the veteran's lower extremity 
peripheral neuropathy has been associated with sciatic nerve 
paralysis.  Under that diagnostic code, a 20 percent rating 
is assigned for incomplete paralysis of the sciatic nerve 
where the disability is moderate.  A 10 percent evaluation is 
assigned where the disability is mild.

The term "incomplete paralysis", indicates a degree of lost 
or impaired function substantially less than the type picture 
for complete paralysis given with each nerve, whether due to 
varied level of the nerve lesion or to partial regeneration.  
When the involvement is wholly sensory, the rating should be 
for the mild, or at most, the moderate degree.  The type 
picture for complete paralysis of the sciatic nerve includes 
foot drop or dangle, lack of movement of muscles below the 
knee, weakened knee flexion, or muscle atrophy.  38 C.F.R. § 
4.124a (2001).

During a VA peripheral nerve examination in March 1996, the 
veteran complained of bilateral leg and feet aching and 
paresthesia, with throbbing in his toes during the previous 
few years.  On examination, there were early hammertoe 
changes in the second through fifth toes bilaterally.  There 
was no hypesthesia.  There were no atrophic changes.  Range 
of motion was full.  An examiner reported among his diagnoses 
bilateral paresthesia of the legs and feet and early 
hammertoe changes due to diabetes.

Hypesthesia is defined as abnormally decreased sensitivity to 
stimulation. DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 636, 
639 (26th ed. 1981).  Paresthesia is defined as an abnormal 
sensation, such as burning, prickling, or formication, etc. 
Id. at 970.

VA outpatient treatment notes contain diagnoses of diabetic 
peripheral neuropathy.  During treatment in November 1999, 
the veteran had complaints of nighttime calf cramps.  On 
examination, lower extremity pulses were 2+.  There was some 
decreased sensation in the lower extremities.  An examiner 
noted among the impressions peripheral neuropathy.

In December 1999, the veteran reported increased weakness in 
his feet and legs.  At a January 2000 VA examination, an 
examiner noted that the veteran had developed some sciatic 
nerve paralysis and peripheral neuropathy.  He had complaints 
of shooting pain in his legs, greater on the right than left.  
These pains radiated from his lower back.  On neurological 
examination, his gait, stance and coordination were normal.  
Deep tendon reflexes of the patellae were 1+ bilaterally.  
The Achilles tendon reflexes were absent.  Sensation to light 
touch was intact.  Lower extremity strength was 5+/5+.  The 
pertinent diagnosis was peripheral neuropathy.

The Board has reviewed the entire record and finds that the 
veteran does not have more than mild paralysis in his lower 
extremities.  Clinical findings show no muscular atrophy.  
Motor strength is full.  Reflexes are intact at the knees.  
Sensation to light touch is intact.  The veteran's gait, 
stance, and coordination are not affected.  For the foregoing 
reasons, the Board finds that the veteran's disability from 
bilateral parethesias of the lower extremities is mild.  
Therefore, the Board concludes that the criteria for a 
schedular rating in excess of 10 percent for each of the 
veteran's lower extremity paresthesias are not met.

E.  Scar, Left Side of Face

Service medical records show that the veteran sustained 
lacerations on the left side of his face in November 1960.  
The lacerations were closed with sutures that were removed 
six days later.  When he was examined in January 1961, the 
wound had healed.  There was some contracture of the 
subcutaneous tissues over the nasolabial fold.  The scar was 
described as minimally disfiguring.  There were no other 
apparent sequelae.

An August 1981 rating decision granted service connection for 
scar of the left side of the face and assigned a 
noncompensable disability evaluation, which has been in 
effect since the time of the veteran's separation from 
service.

The veteran's disability from the scar was rated utilizing 
Diagnostic Code 7805.  Under that diagnostic code, 
nondisfiguring scars which are not the result of burns, and 
which are not poorly nourished, with repeated ulceration, 
tender or painful, are rated based on limitation of function 
of the part affected.

In August 1996, the veteran filed an informal claim for an 
increased rating for scars on the left side of his face.  
Outpatient treatment records dated during the year previous 
to the claim do not show treatment for scars.

During a VA examination in October 1996, the veteran reported 
that he sustained the lacerations when hit by a thrown 
champagne glass.  He told the examiner he received 28 
stitches.  At the time of the examination, he still had a 
"Y"-shaped scar beginning above the left part of the upper 
lip area which ran up about four centimeters to the left side 
of his nose.  From there the scar tracked outward to the left 
cheek, for about a total of six centimeters.  The scar was 
described as well healed and just mildly disfiguring, with 
very little "puckering."  There was some sensitivity above 
the scar and below the eye, and some numbness lateral to the 
scar in the left cheek.  The examiner reported an impression 
of old scar of the left cheek which is mildly disfiguring, 
and very mildly symptomatic.  The examiner noted that the 
veteran was still able to shave up to the scar without any 
significant problem.

An October 1996 rating decision continued the noncompensable 
rating of the veteran's service-connected facial scar.  In 
the February 1997 SOC, the RO cited Diagnostic Code 7800 as 
the basis for the zero percent rating.  Under that diagnostic 
code, slightly disfiguring scars on the head, face, or neck 
are evaluated as not compensably disabling.  Moderately 
disfiguring scars are rated as 10 percent disabling.  
Severely disfiguring scars, especially if producing a marked 
and unsightly deformity of eyelids, lips or auricles, are 
evaluated as 30 percent disabling.  The highest schedular 
rating of 50 percent is assigned for disfiguring scars 
involving complete or exceptionally repugnant deformity of 
one side of the face or marked or repugnant bilateral 
disfigurement.

The veteran was afforded another VA skin examination in May 
1997.  He had a subjective complaint of hypesthesia 
throughout the area of the scar.  The scar was described as 
irregular and measuring two by three centimeters.  It was not 
discolored, and was movable and nontender.  There was diffuse 
hypesthesia of the entire scar area.  There was no objective 
indication of tenderness or pain.  The examiner described the 
scar as slightly disfiguring.

Photographs of the veteran's face, including two close-up 
photographs, show a barely visible scar starting above the 
veteran's upper lip, running upward and then outward across 
his left cheek.  The photographs show no discoloration.  It 
is apparent from the photographs that the scar is not more 
than slightly disfiguring.  It does not effect the veteran's 
lips, eyes, or auricles.  The photographs show that the scar 
is almost imperceptible, even on close inspection.

Impairments associated with a veteran's service- connected 
disability may be rated separately unless they constitute the 
same disability or the same manifestation.  See Esteban v. 
Brown, 6 Vet. App. 259 (1994). Consequently, the Board has 
considered the veteran's disability from left facial scar 
under Diagnostic Code 7803 and 7804, which provide a 10 
percent rating for superficial scars which are poorly 
nourished or repeatedly ulcerative, or which are tender and 
painful on objective demonstration, respectively.  The 
clinical evidence in the claims filed does not show that the 
scar on the left side of the veteran's face is poorly 
nourished or repeatedly ulcerative, nor that it is 
objectively tender or painful.

The Board has reviewed the entire record and finds that the 
veteran's left facial scar is only slightly disfiguring.  The 
scar does not result in functional impairment.  The veteran 
has not reported, nor does the record show that the scar is 
tender or painful, poorly nourished, or repeatedly 
ulcerative.  Therefore, the Board concludes that the criteria 
for a rating in excess of zero percent are not met.

F.  Impotence

In a letter dated in January 1996, a private physician 
reported that the veteran had erectile dysfunction secondary 
to his diabetes mellitus.  During a VA examination in March 
1996, the veteran's penis showed no deformity.  The veteran 
was reportedly unable to achieve an erection or to ejaculate.  
The reported cause of the impotence was diabetes.  The 
condition was described as probably permanent.

A June 1996 rating decision granted service connection for 
impotence and assigned a noncompensable disability evaluation 
using Diagnostic Code 7522, which provides a 20 percent 
rating for deformity of the penis with loss of erectile 
power.  The Board notes that the veteran has been awarded 
special monthly compensation for loss of use of a creative 
organ; the special monthly compensation for this disability 
is not now before the Board.  Rather, the question before the 
Board is whether a compensable rating should be assigned for 
the impotence.

During outpatient treatment in November 1999, the veteran 
told an examiner that taking Viagra provided some relief of 
his problem from impotence.  A review of the entire record 
shows that the veteran has impotence secondary to his 
service-connected disability from diabetes mellitus.  He has 
no loss or deformity of his penis.  His genitalia are normal.  
Therefore, the criteria for a compensable rating under 
Diagnostic Code 7522 have not been met.  

III.  Extraschedular and Other Considerations

The Board has considered whether a "staged" rating is 
appropriate for the disabilities due to impotence and lower 
extremity paresthesia.  See Fenderson v. West, 12 Vet. App. 
119, 126 (1999).  The record, however, does not support 
assigning different percentage disability ratings during the 
period in question.  

In reaching its decision, the Board has considered the 
complete history of each disability in question as well as 
the current clinical manifestation and the effect the 
disability may have on the earning capacity of the veteran.  
38 C. F. R. §§  4.1, 4.2 (2001).  

The Board has also considered the provisions of 38 C.F.R. §  
4.7, which provide for assignment of the next higher 
evaluation where the disability picture more closely 
approximates the criteria for the next higher evaluations.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  As discussed above, none of the disabilities 
under consideration in this appeal approximate the applicable 
criteria for the next higher schedular evaluations. 

The Board has also considered entitlement to higher ratings 
on an extraschedular basis.  In Floyd v. Brown, 9 Vet. 
App. 88 (1996), the Court held that the Board does not have 
jurisdiction to assign an extraschedular rating under 38 
C.F.R. § 3.321(b)(1) in the first instance.  The Board is 
still obligated to seek out all issues that are reasonably 
raised from a liberal reading of documents or testimony of 
record and to identify all potential theories of entitlement 
to a benefit under the laws and regulations.  In Bagwell v. 
Brown, 9 Vet. App. 337 (1996), the Court clarified that it 
did not read the regulation as precluding the Board from 
affirming an RO conclusion that a claim does not meet the 
criteria for submission pursuant to 38 C.F.R. § 3.321(b)(1) 
or from reaching such a conclusion on its own.  Moreover, the 
Court did not find the Board's denial of an extraschedular 
rating in the first instance prejudicial to the veteran, as 
the question of an extraschedular rating is a component of 
the appellant's claim and the appellant had full opportunity 
to present the increased-rating claim before the RO.  
Consequently, the Board has considered whether this case 
warrants the assignment of an extraschedular rating for the 
disabilities under consideration.

In exceptional cases where schedular evaluations are found to 
be inadequate, consideration of "an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities" is made.  38 C.F.R. 
§ 3.321(b)(1) (2001).  The governing norm in these 
exceptional cases is a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  Id.

The Board first notes that the schedular evaluations in this 
case are not inadequate.  Higher schedular rating are 
assignable for each of the disabilities considered in this 
decision for more severe manifestations of such disability.  
However, in this case, the clinical evidence in the record 
does not show such manifestations.

Second, the Board finds that the record does not show an 
exceptional disability picture in this case.  The veteran has 
not required hospitalization or frequent treatment for his 
service-connected disabilities.  Nor does the evidence 
support a conclusion that the disorders otherwise so markedly 
interfere with employment as to render impractical the 
application of regular schedular standards.  Therefore, the 
Board concludes that the veteran is adequately compensated by 
application of regular schedular standards and that 
extraschedular consideration under 38 C.F.R. § 3.321(b) is 
not warranted in this case.

Finally, the Board has considered the doctrine of benefit of 
the doubt.  That doctrine requires resolution of an issue in 
favor of the claimant when there is an approximate balance of 
positive and negative evidence regarding the merits of an 
issue material to the determination of a matter.  38 U.S.C.A. 
§ 5107 (West 1991).  However, in this case, there is no 
approximate balance between the positive and negative 
evidence, as the evidence in the record is predominately 
against the veteran's claims for ratings higher than those 
currently assigned.  Therefore, the benefit of the doubt 
doctrine is not for application.  See Gilbert v. Derwinski, 1 
Vet. App. 49 (1990) (benefit of the doubt rule must be 
applied only when the evidence is in relative equipoise).

ORDER

A rating in excess of 20 percent for diabetes mellitus prior 
to November 23, 1999 is denied.

A rating in excess of 40 percent for diabetes mellitus on and 
after November 23, 1999 is denied.

A rating in excess of 10 percent for left lower extremity 
parethesias is denied.

A rating in excess of 10 percent for right lower extremity 
parethesias is denied.

A compensable rating for scars of the left side of the face 
is denied.

A compensable rating for impotence is denied.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

